Citation Nr: 1738336	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a back disability, claimed as secondary to a neck disability.  

3.  Entitlement to service connection for a right hip disorder, claimed as secondary to a neck disability.  

4.  Entitlement to service connection for a left hip disorder, claimed as secondary to a neck disability.  

5.  Entitlement to service connection for a right knee disorder, claimed as secondary to a neck disability.  

6.  Entitlement to service connection for a left knee disorder, claimed as secondary to a neck disability.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty in the US Marine Corps from February 1969 to February 1971, July 1974 to April 1975, September 1977, to June 1977, and from October 1977 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board), on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2012, the Veteran testified at a Board video-conference hearing.  A transcript of that hearing has been included in the claims folder.  

The Board remanded the appeal in June 2014 for the purpose of obtaining additional medical information and documents.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  


FINDINGS OF FACTS

1.  The Veteran has current degenerative joint disease of the cervical spine.  

2.  The service treatment records are negative for any injury or disease of the cervical spine or neck.  

3.  The Veteran did not experience a neck injury while on active duty, and his current cervical spine disability is not related his military service.  

4.  The service treatment records are negative for any injury or disease of the back, hips, and knees.

5.  The Veteran has current bilateral hearing loss due to acoustic trauma in service.  

6.  The Veteran did not suffer from a chronic respiratory disorder in service.  

7.  The Veteran's current respiratory disability is not related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for a back disability to include as being secondary to a neck disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Service connection for a right hip disability to include as being secondary to a neck disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  Service connection for a left hip disability to include as being secondary to a neck disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  Service connection for a right knee disorder to include as being secondary to a neck disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  Service connection for a left knee disorder to include as being secondary to a neck disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

8.  Service connection for a respiratory disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney/representative has raised any [other] issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

To establish service connection under this provision, there must be evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385 (2016), which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

A.  Neck, Back, Hips, and Knees

The Veteran has claimed that during a training exercise involving pugil sticks, he was struck in the head and neck, which resulted in a neck injury.  He stated that two vertebrae in the spinal column were broken, but that he did not seek treatment because he wished to complete the training.  The Veteran has maintained that he continued to experience pain and discomfort in his neck after service, and that the neck disorder caused disabilities of the back, hips, and knees.  

The Veteran's service treatment records are negative for any cervical spine injury or disability.  Although the service treatment records show complaints of neck pain, those same records do not show a diagnosis of a specific condition.  Moreover, when the Veteran re-enlisted (multiple times), complaints involving the neck were not reported.  Similarly, the service treatment records are negative for any evidence of a back disability, disabilities of the hips, and disabilities of either knee. 

In addition, the Veteran did not receive treatment for a neck disorder immediately following service nor did he seek treatment for disabilities of the back, hips, and knees.  In fact, the claims file notes that the Veteran did not seek compensation for any type of disability until May of 2005, 37 years after his last discharge from the US Marine Corps.  

The claims file contains two private medical reports of note.  The first report is from a James M. Odor, M.D., and it is dated March 2003.  In that report, Dr. Odor reported that the Veteran was complaining of "several years" of neck pain.  Dr. Odor also indicated that the Veteran was involved in a motor vehicle accident in 1994 and a lifting accident at home.  Dr. Odor also noted that the Veteran claimed that he was hit in the head in 1969.  Despite this information, Doctor Odor did not attribute any neck disorder to the Veteran's military service.  Moreover, there is nothing in the report that would suggest that the Veteran was attributing his then-current neck disability with his military service or any incident therein.  

The second private record is a July 2009 letter from the Veteran's private doctor-a Gary P. Dickinson, M.D.  In his letter, Dr. Dickinson attributed the Veteran's current orthopedic disorders to the purported in-service pugil stick injury of April 1969.  He did not provide any independent corroboration of an in-service injury; rather, he based his opinion on the statement made by the Veteran.  There is no indication he reviewed the Veteran's service treatment records.  Further, Dr. Dickinson did not provide any rationale for his opinion. 

In June 2015, the Veteran underwent a VA examination.  The physician examined the Veteran and reviewed his medical records.  The examiner concluded that the Veteran's current degenerative disc disease of the cervical spine was not related to service.  The VA examiner noted that the service treatment records indicate that the Veteran received treatment for complaints of sharp pain at the back of neck during service.  He noted, however, that the service treatment records were negative for documentation of any specific neck injury during service.  He also noted the absence of any medical evidence of neck disability for many years after service.  The first allegation was of steroid injections in 1985.  The examiner concluded that it was not at least as likely as not that the Veteran's current cervical spine disability was related to service.  The examiner also did not find that any of the other claimed orthopedic disorders were caused by or the result of the neck disorder or that they were caused by or the result of the Veteran's military service.  

The Board attaches more probative value to the VA opinion than that of Dr. Dickinson.  The opinion was based on a thorough review of the medical history and provided a medical rationale for the conclusions.  The lapse in time after discharge from service to the showing of disability is probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

Hence, the Board finds that service connection for a neck disability and disabilities of the back, hips, and knees is not warranted based on each one being caused or aggravated by an already service-connected disability or as being due to service or as a result of service because the weight of the most probative evidence of record is against such a finding.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).??

B.  Bilateral Hearing Loss

In the case of sensorineural hearing loss, service connection is warranted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Although hearing loss for VA purposes may not be demonstrated at separation, service connection for a current hearing loss disability can be established by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The record reveals that the Veteran had numerous periods of active duty.  When he was last tested, the service treatment records indicate that the Veteran's hearing was considered "normal."  Additionally, the medical records from his various periods of service are negative for any findings or complaints involving hearing loss; however, many of the hearing tests were whispered voice tests that revealed hearing acuity of 15/15.  

The Board notes that the whispered voice test is not an assessment of hearing acuity at the time of discharge (or during service) consistent with 38 C.F.R. § 3.385 (2016).

In June 2015, the Veteran underwent a VA audiological examination.  Pure tone thresholds, in decibels, were as follows:

HERTZ	500		1000	 	2000 		3000 		4000 
RIGHT 	15		15		25		45		50 
LEFT		15		15		25		30		40 

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed bilateral high frequency sensorineural hearing loss.  The examiner conceded that the appellant may have been exposed to acoustic trauma while he was on active duty; however, the examiner indicated that she could not attribute the Veteran's hearing loss to service or to his post-service noise exposure.  She indicated that it would be speculative to etiologically link the disorder to his noise exposure in service or to any noise exposure he may have experienced after his discharge in 1978.  The audiologist did not discuss the use of the whispered voice tests of the appellant during service nor did she explain whether the appellant's current hearing loss was a result of the appellant's age or some other event that occurred after the appellant was released from active duty.  

The Veteran has provided credible statements with respect to his hearing disability.  A VA audiologist has provided an opinion that does not have positive or negative value.  

In light of the appellant's credible account of having bilateral hearing problems since being exposed to acoustic trauma during service, the current diagnosis of a bilateral hearing loss disability, and resolving doubt in the appellant's favor, the Board finds that the bilateral hearing loss disability had its onset as a result of the appellant's period of active service in the Marine Corps.

In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the appellant, and thus, service connection for bilateral hearing loss is warranted.

C.  Respiratory Disorder

The Veteran has also claimed that he now suffers from a respiratory disorder that was caused by or the result of his military or secondary to asbestos exposure or exposure to various unnamed chemicals while he was on active duty.  A review of the service medical records reveals that the Veteran was not treated for any respiratory or lung disorder during his many period of active duty.  The same records do not contain a diagnosis of a lung disorder, disability, or disease.  

In June 2015, the Veteran was examined and the diagnosis was chronic obstructive pulmonary disease (COPD).  The examiner reported that the Veteran's lungs showed no signs that would suggest that he was suffering from any type of asbestos type disease.  The examination report was also negative for a diagnosis that was suggestive of the Veteran suffering from a lung disorder that was secondary to exposure to unnamed chemicals.  Instead, it was insinuated that the Veteran's COPD might be due to his 35 years of smoking cigarettes.  

The Veteran has been out of service for nearly 40 years and there is a lack of supporting evidence to show continuity of the a pulmonary disorder since service.  The Board concedes asbestos exposure; however, there is no evidence of asbestosis or asbestos-related disability.  

The record contains a detailed negative opinion provided by a VA health care provider.  The Board notes that the VA examiner has not been equivocal.  Rather, the examiner was very specific in the opinion that his current disorder was not caused by or the result of service.  There is no contradictory medical opinion.

Thus, the Board finds that service connection for a respiratory disorder is not warranted.  Finally, the Board has considered the doctrine of reasonable doubt; however, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

	(CONTINUED ON NEXT PAGE)















ORDER

Service connection for a neck disability is denied.  

Service connection for a back disability, claimed as secondary to a neck disability is denied.  

Service connection for a right hip disorder, claimed as secondary to a neck disability is denied.  

Service connection for a left hip disorder, claimed as secondary to a neck disability is denied.  

Service connection for a right knee disorder, claimed as secondary to a neck disability is denied.  

Service connection for a left knee disorder, claimed as secondary to a neck disability is denied.  

Service connection for bilateral hearing loss is granted.  

Service connection for respiratory disorder to include as being due exposure to asbestos and/or chemicals is denied.  




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


